Citation Nr: 1018656	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  07-06 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1963 to November 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  Jurisdiction over the Veteran's claim 
was then transferred to the VA RO in Denver, Colorado.

In August 2009, the Veteran testified at a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing has been reviewed and is associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claim.  

The Veteran filed a claim for TDIU in March 2005, stating 
that his service-connected disabilities prevented him from 
working.  The Board observes that he is in receipt of a 50 
percent disability rating for bilateral pes planus and a 10 
percent disability rating for hallux rigidus of the right 
first interphalangeal joint.  Since these disabilities are 
based on the same body system, they are combined into a 
single 60 percent disability rating for TDIU purposes.  Thus, 
the Veteran meets the schedular criteria for TDIU.  See 
38 C.F.R. § 4.16(a) (2009).  

However, the most recent competent medical opinion of record 
regarding the Veteran's employability was proffered in May 
2005, nearly five years ago.  Furthermore, the Veteran 
asserted in his August 2009 hearing that his disabilities 
have worsened.  Given the passage of time since his most 
recent examination and his assertion that his disabilities 
have worsened, the Board finds that a new compensation and 
pension examination would assist the Board in clarifying the 
extent of the Veteran's bilateral pes planus and hallux 
rigidus of the right first interphalangeal joint and how 
those disabilities affect his ability to secure or follow a 
substantially gainful occupation.  Therefore, a new 
examination would be instructive with regard to the 
appropriate disposition of the issue under appellate review.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a Veteran 
is entitled to a new examination after a two-year period 
between the last VA examination and the Veteran's contention 
that the pertinent disability had increased in severity); see 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding 
that VA's statutory duty to assist includes a thorough and 
contemporaneous medical examination).  Thus, this matter must 
be remanded for a compensation and pension examination in 
order to ascertain whether the Veteran's service-connected 
disabilities prevent him from securing or following a 
substantially gainful occupation.

While this claim is in Remand status, the AMC should obtain 
the Veteran's recent VA treatment records to ensure the 
evidence is current.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment 
records from the VA Medical Center in 
Denver, CO, dated from August 2008 to 
the present.

2.  After obtaining the Veteran's VA 
treatment records, schedule him with an 
appropriate medical examination in 
order to determine whether or not he is 
unable to secure and follow a 
substantially gainful occupation by 
reason of his service-connected 
disabilities.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and 
all findings reported in detail.  The 
claims file and a copy of this remand 
should be made available for review in 
connection with the examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.

If the examiner determines that the 
Veteran is unable to secure and follow a 
substantially gainful occupation but 
cannot determine whether that is due to 
the Veteran's service-connected 
disabilities or nonservice-connected 
disabilities, he or she should state so 
and give a complete explanation as to why 
he or she cannot make such a 
determination.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Thereafter, the Veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
Veteran should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and her representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


